IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-46,346-08


                       EX PARTE GREGORY CARRAWAY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 0484547-B IN THE 208TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of aggravated robbery and sentenced to forty years’ imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that he is wrongly being denied release to mandatory supervision and that

his parole eligibility is not being calculated correctly for this conviction for a crime that was charged

as occurring in April 1987. Applicant has alleged facts that, if true, might entitle him to relief. TEX .

CODE CRIM . PROC. art. 42.18 § 8(b), (c) (West 1986). Accordingly, the record should be developed

further. The trial court is the appropriate forum for supplemental findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). The trial court shall order the Texas Department of Criminal Justice’s
                                                                                                     2

Office of the General Counsel to obtain a supplemental response from a person with knowledge of

relevant facts. In developing the record, the trial court may use any means set out in Article 11.07,

§ 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The supplemental response shall explain whether Applicant is eligible for mandatory

supervision, given his prior release to mandatory supervision and his offense date. The response shall

also state which law applies to the calculation of Applicant’s parole and specify how his parole

eligibility for this sentence is being calculated.

        The trial court shall then determine whether, based on his offense date, Applicant is eligible

for mandatory supervision, and whether his parole eligibility is being calculated in accordance with

the applicable statute. The trial court may make any other supplemental findings and conclusions that

it deems appropriate in response to Applicant’s claims.

        The trial court shall make supplemental findings of fact and conclusions of law within ninety

days from the date of this order. The district clerk shall then immediately forward to this Court the

trial court’s findings and conclusions and the record developed on remand, including, among other

things, affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts

from hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be

requested by the trial court and obtained from this Court.
                        3

Filed: March 11, 2020

Do not publish